Citation Nr: 9916096	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  96-42 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut



THE ISSUES

1.  Entitlement to service connection for claimed chronic 
fatigue.

2.  Entitlement to service connection for claimed disability 
manifested by facial numbness.



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs






WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Scott Craven



INTRODUCTION

The veteran had active military service from July 1984 to 
June 1986 and October 1990 to May 1991, including service in 
southwest Asia in support of Operations Desert Shield and 
Desert Storm.  

The Board of Veterans' Appeals (Board) received this case on 
appeal from a July 1995 decision of the RO.  

The veteran claims that he is entitled to service connection 
for a skin disability.  However, because this issue has not 
been developed for appellate review, it is referred to the RO 
for appropriate action.  



REMAND

The veteran contends, in essence, that he has chronic fatigue 
and disability manifested by facial numbness due to disease 
or injury incurred in or aggravated by service.

Upon review of the record, the RO noted having difficulty in 
obtaining all of the veteran's service medical records, 
particularly those relating to the veteran's active service 
from October 1990 to May 1991.  The service medical records 
of record show that, in June 1986, the veteran's discharge 
examination revealed that his face was clinically normal.  
There was no report of complaint, treatment or diagnosis of 
chronic fatigue or facial numbness.

In May 1992, Joel S. Feigenson, M.D., reported that the 
veteran had some pain in his left jaw, as well as numbness in 
his teeth on the left side.  The veteran was diagnosed with 
isolated neuropathy involving maxillary branch of the fifth 
cranial nerve on the left.  Dr. Feigenson reported that the 
possibility of a more central problem remained and required 
exclusion.  In September 1992, he reported that the veteran's 
problem could have been caused by Lyme disease, even with a 
negative Lyme titer.

During a hearing before a Member of the Board, in August 
1998, the veteran reported that he had not experienced any 
symptoms relating to facial numbness or tiredness while in 
service in the Persian Gulf.  He reported that he had first 
experienced numbness in his face in 1991 or 1992 and that he 
had been treated by Dr. Feigenson.  He indicated that his 
claim of service connection for chronic fatigue syndrome was 
due to his being tired after work, for at least two to three 
months, while working for a plumbing company.

Given the nature and timing of the veteran's complaints, the 
Board finds that further development of the record is 
necessary prior to appellate handling of these matters.  
Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should make another attempt to 
secure the veteran's service medical 
records relating to his active service 
from October 1990 to May 1991.  The RO 
should document if they can not be 
obtained.

2.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who have treated him for 
the claimed chronic fatigue and 
disability manifested by facial numbness 
since service.  When the veteran responds 
and provides any necessary 
authorizations, the RO should obtain all 
treatment records from any identified 
treatment source that are not currently 
of record.  All records obtained should 
be associated with the claims folder.  

3.  The veteran should be afforded a 
special VA examination in order to 
determine the nature and likely etiology 
of the claimed chronic fatigue or 
disability manifested by facial numbness.  
The claims folder should be made 
available to the examiner for review 
before the examination.  All indicated 
testing should be done in this regard.  
Based on his/her review of the case, the 
examiner should offer an opinion as to 
the medical probability that the veteran 
is experiencing symptoms of chronic 
fatigue or facial numbness due to an 
undiagnosed illness.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
veteran's claims.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished 
with a supplemental statement of the case 
and given the opportunity to respond 
thereto.  

Thereafter, the claims folder should be returned to the Board 
for further appellate review.  No action is required of the 
veteran until he receives further notice.  

The purpose of this remand is to obtain additional 
information concerning the case.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	STEPHEN L.WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).  


